Citation Nr: 1016867	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis in 
multiple joints.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
arthritis of multiple joint and depression.  In March 2009, 
the Veteran testified before the Board at a hearing that was 
held at the RO.

With respect to the Veteran's claim of entitlement to service 
connection for depression, the Board notes that the evidence 
of record also includes psychiatric diagnoses other than 
depression.  In an October 2007 communication, however, the 
Veteran expressly limited her present appeal to the issue of 
entitlement to service connection for depression.  The Board 
accordingly will limit the analysis in this decision to the 
issue of entitlement to service connection for depression.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the 
event that the Veteran in the future wishes to file a claim 
of entitlement to service connection for an acquired 
psychiatric disorder other than depression, she may submit 
evidence in support of that claim.  38 C.F.R. § 3.156 (2009).


FINDINGS OF FACT

1.  In a written statement received at the March 2009 Board 
hearing, the Veteran withdrew her appeal concerning 
entitlement to service connection for arthritis in multiple 
joints.

2.  The Veteran's depression had its clinical onset during 
her active service.  She has experienced continuous 
depression symptoms since becoming pregnant in service, 
resulting in her discharge from service, and the continuous 
symptoms have been diagnosed as depression, related at least 
in part to her in-service pregnancy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for arthritis of multiple 
joints have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  Depression was incurred during active service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In February 2008, the Veteran submitted a VA Form 9 
perfecting her appeal as to the issue of entitlement to 
service connection arthritis in multiple joints, as 
identified in the December 2006 statement of the case.  

In a written statement received at the March 2009 travel 
board hearing, the Veteran stated that she was withdrawing 
the appeal of the issue of entitlement to service connection 
for arthritis in multiple joints.  She confirmed her 
intention to withdraw her appeal as to this issue on the 
record during the travel board hearing.

As the appellant has withdrawn her appeal as to the issue of 
entitlement to service connection for arthritis in multiple 
joints, there remain no allegations of errors of fact or law 
for appellate consideration concerning this issue.  The Board 
therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to service connection 
for arthritis of multiple joints is dismissed.
Duties to Notify and Assist

In light of the favorable disposition, no further assistance 
or notice is required under the Veterans Claims Assistance 
Act of 2000 (VCAA) to help the Veteran in substantiating her 
claim of entitlement to service connection for depression.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's 
diagnosed depression, however, is not classified as a 
psychosis, and therefore is not a disorder for which service 
connection may be granted on a presumptive basis.  See 38 
C.F.R. § 3.384 (2009); 71 Fed. Reg. 42,758-60 (July 28, 
2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he 
Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that her currently diagnosed depression 
had its clinical onset during her period of active service 
and that her depression is directly related to learning that 
she was pregnant just three weeks after she was married.  
Because of her pregnancy, she was discharged from service.  
As she had intended to make her career in the military, she 
has been depressed and resentful of her son for having had to 
leave the military so soon after her entrance into active 
service.  Many times, she envisioned the death of her son, 
allowing her to be free.  Her depression was exacerbated by 
her inability to relate to other women who enjoyed being 
mothers, and the strain and resultant breakdown of her 
relationship with her mother, who could not understand the 
Veteran's depression related to her pregnancy and son.

The Veteran's service treatment records show that she was 
administratively discharged from service in September 1970, 
as a result of pregnancy.  Her service treatment records do 
not demonstrate either complaints or diagnoses of depression.  
However, in numerous written statements submitted in support 
of her claim and in March 2009 testimony before the Board, 
the Veteran stated that she did report depression to the 
physicians she saw for her pregnancy in service, but that her 
complaints were brushed aside.

In support of her claim, the Veteran submitted a June 2009 
statement written by the man to whom she was married during 
her active service.  In his statement, he indicated that he 
and the Veteran learned that she was pregnant three weeks 
after their marriage.  Both he and the Veteran had been 
shocked to learn of the pregnancy and felt unprepared for a 
child.  The Veteran fell into a deep depression and had 
trouble coping with the fact that she was pregnant.  After 
failing to find a doctor who was willing to perform an 
abortion, they decided to go through with the pregnancy.  The 
Veteran had not wanted to be discharged from service, but at 
the time, she had not been permitted to remain in active 
service while pregnant.  Following the birth of their son, 
the Veteran fell into a deeper depression.  She cried 
everyday.  She sought treatment for her depression but was 
told that it was temporary and that over time she would 
improve.  During their marriage, the Veteran's "highs were 
high, [but] when she hit bottom her depressions were bad."

As noted by the Veteran's former spouse in his June 2009 
correspondence, the Veteran allegedly sought treatment for 
depression soon after the birth of her son.  In 
correspondence received from the Veteran in May 2006, she 
stated that she had sought psychiatric treatment in 1971 and 
1972, at which time she had been informed that she had "the 
baby blues" and that she would eventually adjust.  The 
records associated with such treatment, however, are 
unavailable.  As indicated in the May 2006 correspondence, 
the Veteran never adjusted and continued to experience severe 
depression.  In the mid-1970's, she began regularly calling a 
suicide hotline because she did not have health insurance.  

In 1975, after she and her husband separated, she let her son 
go live with his father, although she kept their daughter 
living with her.  Less than three years later, however, she 
asked her husband to take their daughter.  She stated that at 
that time, she felt as though she had hit rock bottom, was 
unable to think clearly, and wanted to "run away."  In 
1980, she began receiving formal psychiatric treatment.  
Although the detailed records associated with such treatment 
are no longer available, records dated in 1985 show that the 
Veteran had been treated for depression and a suicide attempt 
in 1982.  

Records dated since 1985 show that the Veteran has 
consistently been treated for depression, which in large part 
centered upon her children, and her inability to be the type 
of mother to them that she felt they deserved.  These records 
also show that while her relationship with her daughter is 
better than her relationship with her son, her relationships 
with both children were strained.  In March 2009 testimony 
before the Board, the Veteran stated that she did not have 
any relationship with her son at all, and had not had a 
relationship with him for some time.  In addition, these 
records show that the Veteran's relationship with her mother 
was poor.  At her March 2009 hearing before the Board, the 
Veteran described the break down of her relationship with her 
mother as a result of the depression she felt surrounding the 
birth of her son.  She stated that the degradation of her 
relationship with her mother had caused her much distress.

In support of her claim, the Veteran submitted an April 2006 
opinion from her treating VA clinical psychologist.  In this 
opinion, the psychologist noted that she had been treating 
the Veteran since 2001.  The Veteran had a long history of 
depression that first manifested while on active duty.  She 
attempted to get help through her medical doctor but her 
pleas were discounted because she was pregnant at that time.  
Her depression accordingly went untreated.  During her 
pregnancy, she saw a psychiatrist in the community who 
diagnosed her with depression.  She received individual 
therapy weekly for about three months.  This therapist is no 
longer alive.  Her depression worsened and by three years 
later she was using a hotline for suicide prevention daily 
for one year.  She did not have the resources to pay for 
treatment at that time.  In light of the above, the 
psychologist opined that the Veteran's depression started 
while she was on active duty.  She had been forced to leave 
the military and had not received in-service treatment for 
depression.  Her depression, however, had been ongoing, mixed 
with bouts of mania, since that time.

In December 2007, the Veteran underwent VA psychiatric 
examination.  At the time of the examination, the Veteran 
reported that her symptoms of emotional distress began in 
1969, which the examiner noted would be prior to her military 
service.  She stated that she currently experienced 
depression, crying spells, and middle insomnia.  She had 
reportedly experienced suicidal thoughts the day before the 
examination but had no intentions of harming herself.  She 
additionally reported experiencing auditory and visual 
hallucinations.  

With regard to her psychological history, the Veteran 
reported that both parents had histories of serious mental 
illness.  Her father committed suicide and her mother had 
been diagnosed with bipolar disorder.

With regard to her military service, the Veteran stated that 
she had loved being in the military and that there was 
nothing particularly stressful about her military life.

She reported a history of occupational difficulties since her 
separation from service, noting that she had been unable to 
work for the last 10 years because of her poor memory, her 
motor twitches, and because she did not like people.

With regard to her social history, the Veteran stated that 
she had been married once, and that the marriage lasted for 
five years.  Two children were born of that marriage.  Both 
children had turned out well, aside from the fact that she 
argued with her daughter and seldom saw her son.

Mental status examination resulted in a diagnosis of bipolar 
disorder with psychosis.  The examiner noted that the Veteran 
presented in the interview as cynical and somewhat moody but 
not overly depressed.  The examiner opined that the Veteran's 
"bipolar depression" was not caused by the military.  In 
fact, the Veteran indicated that she "loved the military."  
She seemed to indicate that she began to have symptoms prior 
to her military service.  Furthermore, it could be presumed 
that she had a genetic predisposition towards affective 
disturbance because both of her parents were so inclined.

Significantly, although the Veteran reported during the 
December 2007 examination that her symptoms began in 1969, 
prior to her military service, earlier VA treatment records, 
dated in July 2000, indicate that the Veteran's description 
of symptoms prior to military service was more consistent 
with adolescent moodiness than mania.  Regardless, as no 
psychiatric abnormalities were found on examination prior to 
entrance into active service, and no other material evidence 
indicates that the Veteran had a pre-existing psychiatric 
disorder, the Veteran is entitled to a presumption of 
soundness under 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

Additionally, there is insufficient evidence to rebut the 
presumption of soundness.  
There is no evidence that shows the Veteran was diagnosed 
with any psychiatric disorder prior to entering service.  
While the Veteran reported experiencing psychiatric symptoms 
prior to her entrance into service, the Veteran's lay 
statements regarding her emotional history prior to service 
are insufficient to rebut the presumption of soundness which 
arose when she was accepted for service.  See Crowe v. Brown, 
7 Vet. App. 238 (1994).  .  Therefore, the Veteran is 
presumed to have been in sound emotional state upon entry 
into service. 

The claim turns on whether there is a nexus between the 
current disability and the Veteran's military service.  There 
are conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the April 2006 opinion 
provided by the Veteran's treating psychologist is entitled 
to more probative weight than is the December 2007 VA 
examiner's opinion.  The VA examiner's opinion was inadequate 
in the sense that it did not directly address the Veteran's 
contentions regarding the onset of depressive symptoms during 
her period of active service.  Notwithstanding the fact that 
the Veteran in this case is entitled to a presumption of 
soundness, it is significant that the Veteran did not report 
to the December 2007 VA examiner that she began experiencing 
depression prior to service, but that her symptoms of 
"emotional distress" began prior to her military service.  
As noted above, her treating psychologist has determined that 
her description of these symptoms is more consistent with 
adolescent moodiness than with true mania.  Additionally, in 
numerous written statements and in March 2009 testimony 
before the Board, the Veteran offered contradictory 
statements, indicating that prior to her military service, 
she was "on top of the world," and not depressed.  For 
these reasons, and because she is entitled to a presumption 
of soundness, her depression cannot be found to have existed 
prior to her entry into service, lessening the probative 
value of the December 2007 examiner's opinion.  

Next, it is irrelevant whether the Veteran had a genetic 
predisposition to developing a psychiatric disorder.  The 
question is whether her depression is related to her active 
service.  The examiner's opinion in this regard was 
inapposite.  The examiner noted that the Veteran reported 
that she loved being in the military, and therefore concluded 
that her "bipolar depression" was not caused by her 
military service.  The pertinent question, however, was not 
whether her military service in and of itself caused her 
depression, but whether her depression had its onset during 
her active service.  This includes the question of whether an 
event during service precipitated her depression.  The record 
is replete with evidence demonstrating that the Veteran very 
much enjoyed being in the military, and that she was 
extremely distressed that she was forced to discharge as a 
result of her unplanned pregnancy.  The Veteran has not 
contended that it was her military service that led to her 
depression, but rather that it was her unplanned pregnancy 
and subsequent discharge from service that resulted in her 
depression.  The December 2007 examiner neglected to address 
these contentions in providing her opinion that the Veteran's 
psychiatric disorder was not caused by her military service.  
In contrast, the April 2006 opinion from the Veteran's 
treating psychologist clearly demonstrates that these 
contentions were considered in determining that the Veteran's 
depression first manifested during her active service, and 
had been ongoing since that time.  Moreover, the April 2006 
opinion is consistent with the Veteran's treatment records, 
which demonstrate feelings of guilt and resentment towards 
her son, in particular.  Because the April 2006 opinion 
clearly demonstrates the Veteran's competent assertions were 
considered, the Board finds that the VA opinion is of greater 
probative value.

The Veteran and her former spouse have provided credible 
statements as to the incurrence of depression and chronic 
symptoms in service, and treatment records dated after her 
separation from service, and the December 2007 report of VA 
examination show continued complaints of depression.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  

As noted above, the provisions of 38 U.S.C. § 1154(a) 
requires that the VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim 
for disability benefits.  In addition, "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

The service connection regulation provides where such chronic 
disease is shown in service, that is, where there is a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, continuous symptoms need not be 
demonstrated after service.  38 C.F.R. § 3.303(b).  See 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay 
statements are competent on in-service symptoms and post-
service symptoms of that later formed the basis of 
diagnosis). 

Nevertheless, in this case, the Veteran and her former spouse 
have provided credible and competent testimony as to the 
continuity of depression since her in-service pregnancy, and 
this testimony is consistent with the clinical evidence of 
record.  Because the Veteran is competent to report in-
service symptoms of depression, chronic depression symptoms 
in service, continuous symptomatology of depression since 
service, and current symptoms that form the basis for 
diagnosis of disability, such evidence tends to relate the 
currently diagnosed depression to her active service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, the April 2006 opinion from the Veteran's 
treating VA psychologist is supportive of her contentions.

Such favorable evidence that tends to relate the Veteran's 
current depression to service by way of continuity of 
symptomatology must be weighed against the negative nexus 
opinion evidence of record.  In considering what weight to 
assign the December 2007 VA examiner's nexus opinion that the 
Veteran's bipolar depression could not be attributed to her 
service, the Board concludes that this opinion is of limited 
probative value.  As discussed above, the proffered opinion 
did not take into consideration the Veteran's reported 
history of the onset of chronic depression in service.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the examiner did not comment 
on the Veteran's report of in-service injury and instead 
relied on the service treatment records to provide a negative 
opinion).  Thus, the fact that the December 2007 examiner 
provided a negative opinion is not dispositive of the issue.  

As the Veteran's current depression has been determined to 
have had its initial onset as a result of an unplanned 
pregnancy during active service, the Veteran experienced 
chronic symptoms in service, and experienced continuous post-
service symptoms, the Board finds that the weight of the 
evidence for and against the claim is at least in relative 
equipoise.  In this case, service incurrence has been shown 
by satisfactory lay evidence, consistent with the injuries 
sustained and the treatment the Veteran received while on 
active service, and continuity of the disability since her 
September 1970 discharge from service.  

After weighing such evidence against the December 2007 VA 
examiner's opinion, the Board finds that it is at least as 
likely as not that the Veteran's depression was incurred 
during active service.  For these reasons, and resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for service connection for depression have been 
met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The appeal concerning the issue of entitlement to service 
connection for arthritis of multiple joints is dismissed 
without prejudice.

Service connection for depression is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


